TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00084-CR




Charles E. Christopher, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 58675, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Charles E. Christopher seeks to appeal from a judgment of conviction for aggravated
sexual assault.  The trial court has certified that this is a plea bargain case and Christopher has no
right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The court has also certified that Christopher waived
his right of appeal.  The appeal is dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   March 17, 2006
Do Not Publish